Case 2:19-cV-01142-WDK-AFI\/| Document 7 Filed 03/01/19 Page 1 of 4 Page |D #:14

William i. Goldsmith,Stephen R. Goldsmlth,Michael L. Go|dsr#tth.
DDJ ACCOUNT ClO GOLDSMlTl-l AND Ht.lLL A.P.C.
16933 PARTHEN|A STREET SU|TE 110
NDRTHRIDGE, CA 91343

(818) 980-6880

 

UN|TED STATES DISTRICT COURT

 

 

CASE MJMBER:
tj.S.A. examiner 2:19-cv-01142-WDK-AFM
V.
PRooF or senvice
R'CHARD ~’- R°LL °“M'“l~> summons mo coMPLAlNr

was npcrlu procto( union lar uch pumping urv¢d)

 

 

1. Al the time of service l was at least 18 years of age and not a partth this action andl served copies of the {speoify documenls)'

a. summons m lirst amended complaint ij third party complaint
complaint m second amended complaint counter claim
alias summons m third amended complaint m cross claim

other (spacr'rj/): EXHlBlT 1; CERTtl-'lCATlON RE iNTERESTED PARTlES;USPS PROOF DF MA|L DELlVERY
2, Person served:

a. E"]' oecendam (name:) etcHARo J. RoLL
b. l:l Other (specr'fy name and title or relationship to the pam/business named):

c. M Address where the papers were served: 7010 ernox Avenue #B
Van Nuys, CA 91405
3. Manner of Service in compliance with (the appropriate box must be checked):

a. ["L`i Federal Ruies of civil Procedure

b. ij california code or civil P¢ocedure
4. l served the person named in item 2:

a. m By Persona| Servlce. By personally delivering copies if the person is a minor, by leaving copies with a parent, guardian.
conservator or similar &duciary and to the minor if at least twelve (12) years of age.

‘i. m Papers were served on (date).' at (tr'me):

b. g By Substltutad Sewiee. By leaving copies: JOHN DOE ~ CO-OC€UPANT
Ago: 28 Race: WH|TE Sex: Ma|e Height: 5'10' Weight: 210 LBS Hair: LlGHT BROWN

1. Er thome) at the dwelling house, usual place cl abode, or usual place of business of the person served in the presence of a
competent member of the household at least 18 years of age, who was informed of the general nature ot the papers.

2. m (businessl or a person apparently in charge of the ollice, or place of business. at least 18 years of age. who was informed
of the general nature of the papersr

3. F_'i Papers were served on (dare).~ 2123/2019 at rr»'me).~ s:za m

4. m by mailing {by first-class mall, postage prepaid) copies to the person sawed in item 2(b) al the place where the copies were
left in item Z(c).

5. E[ papers were mailed on Feb 25, 2019 ~ DECLARAT|ON Ol’-' MAlLlNG ATTACHED
6. m due diligence | made at least three {3) attempts to personally serve the defendant

c. m Mail and acknowledgment of service. By mailing (b}l mat-class mail or airmar'l, postage prepaid)copies to the person served.
with two (2) copies of the form of Waiver of Service of Summons and Complaint and a relum envelope. postage prepaid
addressed to the sender. (Attach completed Waiver of Service of summons and Compialnt).

 

Cv-i ttlzrto) PROOF DF SERVICE ~ SUMMQNS AND COMPLA|NT c P$?§z;
vai

Case 2:19-cV-01142-WDK-AFI\/| Document 7 Filed 03/01/19 Page 2 of 4 Page |D #:15

d. i:i Service on domestic corporation, unincorporated association (lncluciing partnership), or public entity. (l’-'.R.Civ.P.
4(!1)) (C.C.P. 416.10) By delivering during usual business hours. a copy of the summons end complaint to an ofl`rcar, a
managing or general agent. or to any other agent authorized by appointment or bylaw to receive service of process and, if the
agent is one authorized by statute and the statute so requires, by also mailing. by first-class mail, postage prepaid. a copy to
the defendant

e. i:i Subetituted service on domestic corporation. unincorporated association (inctuding partnershipi, or puhiic ontit'y.
(C.C.P. 415.20 oniy} By leaving during usual business hours. a copy of the summons and complaint in the since of the person
served with the person who apparently was in charge and thereafter by mailing(by mat-class mai!, postage prepald} copies of
the persons at the place where the copies were left in full compliance with C.C.P. 415.20 Substiiuie service upon the
Ca|ifornia Secretary of Stale requires a court order. (Attsch a copy of the order to this Proof of Service.)

f. i:i Service on a foreign corporation. in any manner prescribed t`or individuals by FRCP 4(t)

g. m Cartitied or registered mail service. By mailing to an address outside Caiiforrria (by nmi-class mart postage prepaid
requiring a return receipt) copies to the person served. (Attach signed return receipt or other evidence of actual receipt
by the person served). '

h, ij Dther (specify code section and type of service):
5. Service upon the Unlted States, and its Agencies, Corporaticns or Ot‘ficers.

a. i:i by delivering a copy of the summons and complaint to the clerical employee designated by the U.S. Attorney authorized to
accept service, pursuant lo the procedures for the Oiiice of the U.S. Attomey for acceptance of service or by sending a copy of
the summons and complaint by registered or certified mail addressed to the civil procecss clerk at the U.S. Attomeys Ofiice.

Name of person served:
Titie of person sorved:
Date and time of services {date): at (tr`me).'

b. |:i By sending a copy cl the summons and compiaint by registered or certified mail to the Attorney General ot the United Siatos
et Washington, D.C. (Attech signed return receipt or other evidence of actual receipt by the person eerved).

c. m By sending a copy ot the summons and complaint by registered or certified mail to the ofticer, agency or corporatiortAttach
signed return receipt or other evidence of actual receipt by the person eerved}.

6. At the time of service l was at least 18 years of age and not a party to this action.

7. person sewing (name, address end telephone numbor}:

DAViD S. KERN a. Fee for service: $ 79.50

" r- ` ` mud L°g“! S"Fp°"t~ '"°‘ Not a r 'stered Cal'i’orn' ss serv

l__ y 1541 Wiishire Blvd., Suite 550 b` E egl l la prone er
Los Angd”' cA soon c, i:l Exempt from registration under B&P 22350ib)
(213) 483-4900 d. Ei Regislered Caiiiornia process server
LA Cotmty Reg: 2015260036 Registration # :2013212734

CDunly: LOS ANGELES

8. [:i l am a Calitornia sheritf. marshal. or constable and l codify that the foregoing is true and correct
l declare under penalty of perjury that the foregoing is true and correct

Date: February 27, 2019 ' QMD S. KERN v
Type or Pn'nt Server's Name (Sr'gnature)

 

PROOF DF SERVICE ~SUMMONS AND COMPLAINT
CV-‘i (03/10) PAGE 2
77825

Case 2:19-cV-01142-WDK-AFI\/| Document 7 Filed 03/01/19 Page 3 of 4 Page |D #:16

 

Attomeyoery without A:fomey
William l. Goldsmith.Stephen R. Goldsmith,Miohael L Goldsmilh.
DOJ ACCOUNT C!O GOLDSMITH AND HULL A.P.C.

16933 PARTHENIA STREET SUITE 110
NORTHRlDGE. CA 91343
rEr.r~:PHQNENQ (818) 990-6600

mmer Plaintifi

'?'AX N: piper

FOR COUR7 USE ONLY

E~MNL ADDRESS (Opwnll)

 

 

RCING ch~‘o No
60651?£¢2

 

men mm crown numerical aetna mr emich caurr
UNlTED STATES DtSTRlCT COURT -

 

Fllr'n‘l'o'l USA

Dll¢ndlnt RICHARDJ RC\L|.

 

assume one
PROOF OF SERV|CE
BY MA|L

 

case NuuoER
2:1M-01142-WDK~AFM

T\€E DEPT

 

 

 

 

 

 

‘l. l am over the age of 18 and not a party to this action. l am employed in the county where the mailing occured.

2. l served copies of the summons; complaint EXHlBiT 1, CERT|FlCATlON RE lNTERESTED PART|ES;USPS PRGOF OF

MAlL DELNERY,

3. By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United
States Mail at LOS ANGELES, California, addressed as follows

a. Date of Mai|ing:
b. P|ace of Mailing,
c. Adclressed as follows:

February 25, 2019
LOS ANGELES. CA
RlCl-lARD .l. ROLL

7010 Lennox Avenue #B

Van Nuys, CA 91405

l am readily familiar with the tirm‘s practice for collection and processing of documents for mailingl Under that practice, it

would be deposited within the United States Postal Service‘ on that same day,

ANGELES, Calil'omia in the ordinary course of business

Fee forService: $ 79.50
Direc.t Legal Suppo:r:t, Inc.
__ _ 1541 Wilshire Blvd. , Suit:e 550
}\"/ Los Angeles, CA 90017
' " (213) 483-4900
Ref: CDCS].OQZ

 

with postage thereon fully prepaid at LOS

l declare under penalty of perjury under the laws of the
The United States that the foregoing information
contained in the return of service end statement of
service fees is true and correct and that this declaration
was executed on Februa 2 2019

Signature

 

 

 

PROOF OF SERV!CE BY MAIL

Order#: 778251mll|proot

Case 2:19-cv-01142-WDK-AFI\/|‘ Document 7 Filed 03/01/19 Page 4 of 4 Page |D #:17
Case 2:19-cv-01142-WDK-AFl\/l Document 6 Filed 02/14/19 Page 1 of 1 Page ID #:13

AO 440 (Rev. 06/12) Sumrnons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Central District of California

UNITED STATES OF A|V|ERlCA

 

Plaintij(s)
V.

R|CHARD J. ROLL

Civil Action No. 2119cv-1 142 -WDK (AFMX)

\/\»/\./\-/\./\_/V\~/\./\/\/\/

Defendanr(s)
SUMMONS IN A CIVIL ACTION

TO! (Defendanr’s name and address) R|CHARD J. ROLL

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Stephen R. Goldsmith

GOLDSMITH & HULL, A P.C.

16933 PARTHEN|A STREETl SUlTE 110
NORTHRIDGE, CA 91343

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 02/14/2019 %/QQ

Signature of Clerk or Deputy Clerk

 

